 
 

 Exhibit 10.47

 
[abtl.jpg]
 Glenn E. Fuller
 Executive Vice President, Chief Legal and Administrative Officer and Secretary
Direct Line: 949.862.1392
Facsimile: 949.797.0484
glennf@autobytel.com



Effective as of September 17, 2010
 
Ralph Smith
[Personal Residence Address Redacted]
 
 
Re: Offer of Employment
 
Dear Ralph:
 
This letter confirms the terms and conditions upon which Autobytel Inc., a
Delaware corporation (“Company”) is offering employment to you. Note that this
offer of employment and your employment by the Company is contingent upon
various conditions and requirements that must be completed prior to commencement
of employment, which conditions and requirements are set forth below.
 
1. Employment.
 
(a) Effective as of the date you commence employment with the Company
(“Commencement Date”), which date is anticipated to be September 17, 2010, the
Company will employ you as Manager, Search Engine Marketing. In such capacity,
you will report to such person as may be designated by the Company from time to
time.
 
(b) Your employment is at will and not for a specified term and may be
terminated by the Company or you at any time, with or without cause or good
reason and with or without prior, advance notice. This “at-will” employment
status will remain in effect throughout the term of your employment by the
Company and cannot be modified except by a written amendment to this offer
letter that is executed by both parties (which in the case of the Company, must
be executed by the Company’s Chief Legal Officer) and that expressly negates the
“at-will” employment status.
 
(c) You will be governed by all Company policies and procedures, as such
policies and procedures may exist from time to time, generally applicable to all
Company employees.
 
(d) Upon termination of your employment by either party, whether with or without
cause or good reason, you will be entitled to receive only that portion of your
compensation, benefits, reimbursable expenses and other payments and benefits
required by applicable law or by the Company’s compensation or benefit plans,
policies or agreements in which you participate and pursuant to which you are
entitled to receive the compensation or benefits thereunder under the
circumstances of and at the time of such termination (subject to and payable in
accordance with the terms and conditions of such plans, policies or agreements).
You agree to assist and cooperate (including, but not limited to, providing
information to the Company and/or testifying in a proceeding) in the
investigation and handling of any internal investigation, legislative matter, or
actual or threatened court action, arbitration, administrative proceeding, or
other claim involving any matter that arose during the period of your
employment.  You shall be reimbursed for reasonable expenses actually incurred
in the course of rendering such assistance and cooperation.  Your agreement to
assist and cooperate shall not affect in any way the content of information or
testimony provided by you.
 
 

 
 
2. Compensation, Benefits and Expenses.
 
(a) As compensation for the services to be rendered by you pursuant to this
agreement, the Company hereby agrees to pay you at a Semi-Monthly Rate equal to
Two Thousand Seven Hundred Eight Dollars and Thirty-Four Cents ($2,708.34). The
Semi-Monthly Rate shall be paid in accordance with the normal payroll practices
of the Company.
 
(b) You may participate in commission plans that may be adopted by the Company
for you from time to time. Should such a commission plan be adopted for any
period, your target commission opportunity, specific objectives and commission
plan details will be set forth in a written commission plan and furnished to
you. If your participation in any commission plan is less than a full Plan Term,
your award for that Plan Term may be prorated for the period of time you were
employed during the applicable Plan Term in the discretion of the Company. You
understand that commission plans, their structure and components, specific
target commission opportunities and objectives, and the achievement of
objectives and payouts, if any, thereunder are subject to the Company’s sole
discretion. You understand that commission plans may be modified, amended or
terminated at any time by the Company.
 
(c) Subject to approval by the Company’s Board of Directors or a committee
thereof, it is anticipated that upon commencement of employment you may be
granted options to acquire shares of the Company’s common stock. The number of
shares, exercise price, vesting, exercise, termination and other terms and
conditions of these options shall be governed by and subject to the terms and
conditions of the applicable stock option plan and stock option award agreement.
The granting and exercise of such options are also subject to compliance with
applicable federal and state securities laws.
 
 (d) You shall be entitled to participate in such ordinary and customary
benefits plans afforded generally to persons employed by the Company at your
level (subject to the terms and conditions of such benefit plans, your making of
any required employee contributions required for your participation in such
benefits, your ability to qualify for and satisfy the requirements of such
benefits plans).
 
(e) You are solely responsible for the payment of any tax liability that may
result from any compensation, payments or benefits that you receive from the
Company. The Company shall have the right to deduct or withhold from the
compensation due to you hereunder any and all sums required by applicable
federal, state, local or other laws, rules or regulations, including, without
limitation federal and state income taxes, social security or FICA taxes, and
state unemployment taxes, now applicable or that may be enacted and become
applicable during your employment by the Company.
 
3. Pre-Hire Conditions and Requirements. You have previously submitted an
Application for Employment and a Consent to Conduct a Background Check. This
offer of employment and your employment by the Company is contingent upon
various conditions and requirements for new hires that must be completed prior
to commencement of employment. These conditions and requirements include, among
other things, the following:
 
(i) Successful completion of the Company’s background check.
 
(ii) Your execution and delivery of this offer letter together with the
Company’s Employee Confidentiality and Non-Compete Agreement and Mutual
Agreement to Arbitrate, the forms of which accompany this offer letter and which
are hereby incorporated herein by reference. Please sign this offer letter and
these other documents and return the signed original documents to me.
 
(iii) Your execution and delivery of your acknowledgment and agreement to the
Company’s Employee Handbook, Securities Trading Policy, Code of Conduct and
Ethics for Employees, Officer and Directors, and Sexual Harassment Policy. Upon
your acceptance of this offer letter, you will be provided instructions how to
access online, sign and return these documents.
 
 

 
 
(iv) Your compliance with all applicable federal and state laws, rules,
regulation and orders, including (1) your execution and delivery of an I-9
Employment Eligibility Verification together with complying verification
documents; and (2) your execution and delivery of a W-4 Employee’s Withholding
Allowance Certificate. Upon your acceptance of this offer letter, you will be
provided instructions how to access online, sign and return these documents.
 
The documents referenced in Sections 3(ii), (iii) and (iv) above are referred to
herein as the “Standard Employee Documents.”
 
4. Prior Employment Requirements or Obligations. The Company requires that you
comply with all terms and conditions of any employment or other agreements or
legal obligations or requirements you may have with or owe to your current or
former employers. In particular, the Company requires that you comply with the
terms and conditions of any confidentiality or non-disclosure agreements,
policies or other obligations You may owe your former employers, and Employee
shall not disclose to the Company or provide the Company with copies of any
confidential or proprietary information or trade secrets of any former employer.
The Company expects that you will comply with any notification requirements
relating to the termination of your employment with your current employer and
will adjust the anticipated Commencement Date accordingly to accommodate any
required notice period. By execution below, you represent and warrant to Company
that your employment with the Company will not violate the terms and conditions
of any agreement entered into by you prior to your employment with Company.
 
5. Amendments and Waivers. This agreement may be amended, modified, superseded,
or cancelled, and the terms and conditions hereof may be waived, only by a
written instrument signed by the parties hereto or, in the case of a waiver, by
the party waiving compliance. No delay on the part of any party in exercising
any right, power, or privilege hereunder will operate as a waiver thereof, nor
will any waiver on the part of any party of any right hereunder, nor any single
or partial exercise of any rights hereunder, preclude any other or further
exercise thereof or the exercise of any other right hereunder.
 
6. Notices. Any notice required or permitted under this agreement will be
considered to be effective in the case of (i) certified mail, when sent postage
prepaid and addressed to the party for whom it is intended at its address of
record, three (3) days after deposit in the mail; (ii) by courier or messenger
service, upon receipt by recipient as indicated on the courier's receipt; or
(iii) upon receipt of an Electronic Transmission by the party that is the
intended recipient of the Electronic Transmission. The record addresses,
facsimile numbers of record, and electronic mail addresses of record for you are
set forth on the signature page to this agreement and for the Company as set
forth in the letterhead above and may be changed from time to time by notice
from the changing party to the other party pursuant to the provisions of this
Section 6. For purposes of this Section 6, "Electronic Transmission” means a
communication (i) delivered by facsimile, telecommunication or electronic mail
when directed to the facsimile number of record or electronic mail address of
record, respectively, which the intended recipient has provided to the other
party for sending notices pursuant to this Agreement and (ii) that creates a
record of delivery and receipt that is capable of retention, retrieval, and
review, and that may thereafter be rendered into clearly legible tangible form.
 
7. Choice of Law. This agreement, its construction and the determination of any
rights, duties or remedies of the parties arising out of or relating to this
agreement will be governed by, enforced under and construed in accordance with
the laws of the State of Florida, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws of such state.
 
8. Severability. Each term, covenant, condition, or provision of this agreement
will be viewed as separate and distinct, and in the event that any such term,
covenant, condition or provision will be deemed to be invalid or unenforceable,
the arbitrator or court finding such invalidity or unenforceability will modify
or reform this agreement to give as much effect as possible to the terms and
provisions of this agreement. Any term or provision which cannot be so modified
or reformed will be deleted and the remaining terms and provisions will continue
in full force and effect.
 
9. Interpretation. Every provision of this agreement is the result of full
negotiations between the parties, both of whom have either been represented by
counsel throughout or otherwise been given an opportunity to seek the aid of
counsel. No provision of this agreement shall be construed in favor of or
against any of the parties hereto by reason of the extent to which any such
party or its counsel participated in the drafting thereof. Captions and headings
of sections contained in this agreement are for convenience only and shall not
control the meaning, effect, or construction of this agreement. Time periods
used in this Agreement shall mean calendar periods unless otherwise expressly
indicated.
 
 

 
 
10. Entire Agreement. This Agreement, together with the Standard Employee
Documents, is intended to be the final, complete and exclusive agreement between
the parties relating to the employment of you by the Company and all prior or
contemporaneous understandings, representations and statements, oral or written,
are merged herein. No modification, waiver, amendment, discharge or change of
this agreement shall be valid unless the same is in writing and signed by the
party against which the enforcement thereof is or may be sought.
 
11. Counterparts; Facsimile or PDF Signature. This agreement may be executed in
counterparts, each of which will be deemed an original hereof and all of which
together will constitute one and the same instrument. This agreement maybe
executed by facsimile or PDF signature by either party and such signature shall
be deemed binding for all purposes hereof, without delivery of an original
signature being thereafter required.
 
This offer shall expire seven (7) calendar days from the date of this offer
letter. Should you wish to accept this offer and its terms and conditions,
please confirm your understanding of, agreement to, and acceptance of the
foregoing by signing and returning to the undersigned the duplicate copy of this
offer letter enclosed herewith.
 
 
Autobytel Inc., a Delaware corporation
 
 
 
 
By: 

 /s/ Glenn E. Fuller
Glenn E. FullerEVP, Chief Legal and Administrative 
Officer and Secretary

 
Accepted and Agreed
as of the date
first written above:
 
 
/s/ Ralph Smith
Ralph Smith
[Personal Residence Address Redacted]
 
 
 

 
 
[abtl.jpg]
Autobytel Inc.
Human Resources Department
18872 MacArthur Boulevard, Suite 200
Irvine, CA 92612-1400
Voice: (949) 225-4572

 
 
DATE:
Effective as of January 1, 2013
 
TO:
Ralph Smith
 
FROM:
Glenn Fuller – EVP, Chief Legal and Administrative Officer and Secretary
 
CC:

William Ferriolo – SVP, Consumer Acquisition
 
RE:
Promotion

 
It is a pleasure to inform you of your promotion to Sr. Director, Search Engine
Marketing at Autobytel Inc. In this position you will continue to report to
William Ferriolo, Senior Vice President, Consumer Acquisition. Following is a
summary of your promotion.
 
New Position:
Sr. Director, Search Engine Marketing
Semi-monthly Rate: 

$5,000 ($120,000 Approximate Annually)
Effective Date:
January 1, 2013

Annual Incentive
Opportunity:

You shall be entitled to participate in annual incentive compensation plans, if
any, that may be adopted by the Company from time to time and that are afforded
generally to persons employed by the Company at your position level (subject to
the terms and conditions of any such annual incentive compensation plans).
Should such an annual incentive compensation plan be adopted for any annual
period, your target annual incentive compensation opportunity will be as
established by the Company for each annual period, which may be up to 20% of
your annualized rate (i.e., 24 X Semi-monthly Rate) based on achievement of
objectives specified by the Company each annual incentive compensation period
(which may include Company-wide performance objectives, divisional or department
performance objectives and/or individual performance objectives, allocated
between and among such performance objectives as the Company may determine).
Specific annual incentive compensation plan details, target incentive
compensation opportunity and objectives for each annual compensation plan period
will be established each year. Awards under annual incentive plans may be
prorated for a variety of factors, including time employed by the Company during
the year, adjustments in base compensation or target award percentage changes
during the year, and unpaid leaves. You understand that the Company’s annual
incentive compensation plans, their structure and components, specific target
incentive compensation opportunities and objectives, the achievement of
objectives and the determination of actual awards and payouts, if any,
thereunder are subject to the sole discretion of the Company’s Board of
Directors, or a committee thereof.

 
Your promotion is conditioned upon your acceptance of the foregoing
modifications to the terms and conditions of your employment with Autobytel Inc.
If you accept these modifications to the terms of your employment, please
acknowledge your acceptance in the space provided below.
 
As a reminder, your employment is at will and not for a specified term and may
be terminated by the Company or you at any time, with or without cause or good
reason and with or without prior, advance notice. This “at-will” employment
status will remain in effect throughout the term of your employment by the
Company and cannot be modified except by a written amendment to this promotion
letter that is executed by both parties (which in the case of the Company, must
be executed by the Company’s Chief Legal Officer) and that expressly negates the
“at-will” employment status.
 
Please feel free to call if you have any questions.
 
Autobytel Inc.
 
/s/ Glenn Fuller
Glenn Fuller
EVP, Chief Legal and Administrative Officer and Secretary
 
 
Accepted and Agreed:
 
/s/ Ralph Smith
Ralph Smith
 
 

 
 
 
[abtl.jpg]
Autobytel Inc.
Human Resources Department
18872 MacArthur Boulevard, Suite 200
Irvine, CA 92612-1400
Voice: (949) 225-4572

 
DATE:
Effective as of July 1, 2013
 
TO:
Ralph Smith
 
FROM:

Glenn Fuller – EVP, Chief Legal and Administrative Officer and Secretary
 
CC:
William Ferriolo – SVP, Consumer Acquisition
 
RE:
Promotion

 
It is a pleasure to inform you of your promotion to Vice President, Consumer
Acquisitions at Autobytel Inc. In this position you will continue to report to
William Ferriolo, Senior Vice President, Consumer Acquisitions. Following is a
summary of your promotion.
 
New Position:
Vice President, Consumer Acquisitions
Semi-monthly Rate:

$5,208.34 ($125,000 Approximate Annually)
Effective Date:  

July 1, 2013
Annual Incentive
 
Opportunity:
You shall be entitled to participate in annual incentive compensation plans, if
any, that may be adopted by the Company from time to time and that are afforded
generally to persons employed by the Company at your position level (subject to
the terms and conditions of any such annual incentive compensation plans).
Should such an annual incentive compensation plan be adopted for any annual
period, your target annual incentive compensation opportunity will be as
established by the Company for each annual period, which may be up to 30% of
your annualized rate (i.e., 24 X Semi-monthly Rate) based on achievement of
objectives specified by the Company each annual incentive compensation period
(which may include Company-wide performance objectives, divisional or department
performance objectives and/or individual performance objectives, allocated
between and among such performance objectives as the Company may determine).
Specific annual incentive compensation plan details, target incentive
compensation opportunity and objectives for each annual compensation plan period
will be established each year. Awards under annual incentive plans may be
prorated for a variety of factors, including time employed by the Company during
the year, adjustments in base compensation or target award percentage changes
during the year, and unpaid leaves. You understand that the Company’s annual
incentive compensation plans, their structure and components, specific target
incentive compensation opportunities and objectives, the achievement of
objectives and the determination of actual awards and payouts, if any,
thereunder are subject to the sole discretion of the Company’s Board of
Directors, or a committee thereof.

 
Your promotion is conditioned upon your acceptance of the foregoing
modifications to the terms and conditions of your employment with Autobytel Inc.
If you accept these modifications to the terms of your employment, please
acknowledge your acceptance in the space provided below.
 
As a reminder, your employment is at will and not for a specified term and may
be terminated by the Company or you at any time, with or without cause or good
reason and with or without prior, advance notice. This “at-will” employment
status will remain in effect throughout the term of your employment by the
Company and cannot be modified except by a written amendment to this promotion
letter that is executed by both parties (which in the case of the Company, must
be executed by the Company’s Chief Legal Officer) and that expressly negates the
“at-will” employment status.
 
Please feel free to call if you have any questions.
 
Autobytel Inc.
 
/s/Glenn Fuller
Glenn Fuller
EVP, Chief Legal and Administrative Officer and Secretary
 
Accepted and Agreed:
 
/s/Ralph Smith
Ralph Smith
 
 

 
 
[abtl.jpg]
Autobytel Inc.
Human Resources Department
18872 MacArthur Boulevard, Suite 200
Irvine, CA 92612-1400
Voice: (949) 225-4572

 
DATE:
January 28, 2016
 
TO:
Ralph Smith
 
FROM:
Glenn Fuller – EVP, Chief Legal and Administrative Officer and Secretary
 
CC:
William Ferriolo - EVP, Chief Business Officer
 
RE:
Annual Incentive Compensation Target

 
It is a pleasure to inform you of your annual incentive compensation target.
Following is a summary of your new employment compensation.
 
Position:
VP, Consumer Acquisition
Semi-monthly Rate:

$7,708.34 ($185,000 Approximate Annually)
Effective Date:
January 1, 2016
Annual Incentive
 
Opportunity:
You shall be eligible to participate in annual incentive compensation plans, if
any, that may be adopted by the Company from time to time and that are afforded
generally to persons employed by the Company at your employment level and
position, geographic location and applicable department or operations within the
Company (subject to the terms and conditions of any such annual incentive
compensation plans). Should such an annual incentive compensation plan be
adopted for any annual period, your target annual incentive compensation
opportunity will be as established by the Company in its sole discretion for
each annual period, which may be up to 35% your annualized rate (i.e., X
Semi-monthly Rate) based on achievement of objectives specified by the Company
each annual incentive compensation period (which may include Company-wide
performance objectives; divisional, department or operations performance
objectives and/or individual performance objectives, allocated between and among
such performance objectives as the Company may determine) and subject to
adjustment by the Company based on the Company’s evaluation and review of your
overall individual job performance in the sole discretion of the Company.
Specific annual incentive compensation plan details, target incentive
compensation opportunity and objectives for each annual compensation plan period
will be established each year. Awards under annual incentive plans may be
prorated by the Company in its discretion for a variety of factors, including
time employed by the Company during the year, adjustments in base compensation
or target award percentage changes during the year, and unpaid time off. You
understand that the Company’s annual incentive compensation plans, their
structure and components, specific target incentive compensation opportunities
and objectives, the achievement of objectives and the determination of actual
awards and payouts, if any, thereunder are subject to the sole discretion of the
Company. Awards, if any, under any annual incentive compensation plan shall only
be earned by you, an payable to you, if you remain actively employed by the
Company through the date on which award payouts are made by the Company under
the applicable annual incentive compensation plan. You will not earn any such
award if your employment ends for any reason prior to that date.

 
Your annual incentive compensation change is conditioned upon your acceptance of
the foregoing modifications to the terms and conditions of your employment with
Autobytel Inc. If you accept these modifications to the terms of your
employment, please acknowledge your acceptance in the space provided below.
 
As a reminder, your employment is at will and not for a specified term and may
be terminated by the Company or you at any time, with or without cause or good
reason and with or without prior, advance notice. This “at-will” employment
status will remain in effect throughout the term of your employment by the
Company and cannot be modified except by a written amendment to this promotion
letter that is executed by both parties (which in the case of the Company, must
be executed by the Company’s Chief Legal Officer) and that expressly negates the
“at-will” employment status.
 
Please feel free to call if you have any questions.
 
 

 
 
Autobytel Inc.
 
 
By: /s/ Glenn Fuller

Glenn Fuller
EVP, Chief Legal and Administrative Officer and Secretary
 
 
Accepted and Agreed:
 
 
/s/ Ralph Smith
Ralph Smith
 
 
 
 
 
